Citation Nr: 0414293	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  98-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Chapter 35 Survivors' and Dependents' 
Educational Assistance.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran had 20 years of active military service, to 
include service in Vietnam, terminating with his retirement 
in March 1988.  The veteran died in January 1997, and the 
appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions.  A hearing was held before the 
undersigned Veterans Law Judge in August 1999.  In January 
2000, the Board remanded the case to the RO for further 
evidentiary development.  In a May 2003 decision, the Board 
denied the claim for service connection for the cause of the 
veteran's death, and denied eligibility for Chapter 35 
Survivors' and Dependents' Educational Assistance.  

The appellant then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2003 
joint motion to the Court, the parties (the appellant and the 
VA Secretary) requested that the Board decision be vacated 
and the issues remanded pursuant to the Court's holding in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).  In a May 2004 Court 
order, the joint motion was granted, the Board's May 2003 
decision was vacated, and the issues were remanded.  The case 
was subsequently returned to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In light of the joint motion and Court remand, the Board 
finds that additional development is necessary prior to 
appellate review.  

Specifically, the Board notes that pursuant to its then-in-
effect development authority, the Board obtained a VA medical 
opinion dated in February 2003.  This medical opinion has not 
yet been reviewed by the RO.  As the appellant did not waive 
initial RO consideration of this evidence, the case must be 
returned to the RO for review of the evidence.  See DAV, 
supra.  The appellant's representative has also requested a 
remand for this reason.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should inform the 
appellant to provide any evidence in her 
possession not previously submitted which 
is pertinent to this claim.  

2.  The RO should then re-adjudicate the 
claims for service connection for the 
cause of the veteran's death and for 
eligibility for Chapter 35 Survivors' and 
Dependents' Educational Assistance, with 
consideration of all additional evidence 
received since the July 2002 supplemental 
statement of the case.  If the claims are 
denied, the veteran and her 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




